Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination A test handler comprising: a pusher including a pusher end and a pusher body, the pusher end separating a test tray for fixing a Device Under Test (DUT) and the pusher body from each other, the pusher end configured to come into contact with the DUT to transfer heat, and the pusher body configured to conduct heat to the pusher end; a porous match plate having the pusher body on a pusher arrangement region thereof with a plurality of holes adjacent to the pusher arrangement region; a heater on an upper surface of the porous match plate, the heater configured to control a temperature of the pusher; and an airflow input port on the heater, the airflow input port configured to provide an airflow to the plurality of holes such that the airflow passes through the plurality of holes and through a separated space between the test tray and the pusher body in combination with all other elements in claim 1.

Regarding claims 2-8, the claims are allowed as they further limit allowed claim 1.

Regarding claim 9, the prior art of record does not teach alone or in combination a test handler comprising: a plurality of pushers configured to comes into contact with a plurality of Devices Under Test (DUTs) to transfer heat, the plurality of pushers including a first pusher and a second pusher, the first pusher on a central region of a test tray and the second pusher on an outer region of the test tray; 35Atty. Docket No. 2677-000609-US a porous match plate having the plurality of pushers on respective ones of a plurality of pusher arrangement regions thereof with a plurality of holes placed between respective ones of the plurality of pusher arrangement regions; a heater including a central heater on the first pusher and an outer heater on the second pusher; and an airflow input port on the heater, the airflow input port configured to provide the airflow to the plurality of holes such that the airflow passes through a space between the central heater and the outer heater and through the plurality of holes to control temperatures of the plurality of pushers in combination with all other elements in claim 9.

Regarding claims 10-15, the claims are allowed as they further limit allowed claim 9.

Regarding claim 16, the prior art of record does not teach alone or in combination a semiconductor element test device comprising: a test board configured to electrically connect with a device under test (DUT); a test tray including an input port configured to receive the DUT to fix the DUT to the test board; a pusher including a pusher end and a pusher body, the pusher end separating the test tray from the pusher body, the pusher end configured to penetrate the input port to come into contact with the DUT, the pusher body configured to transfer heat to the DUT through the pusher end; 38Atty. Docket No. 2677-000609-US a porous match plate having the pusher body on a pusher arrangement region thereof with a plurality of holes adjacent to the pusher arrangement region; a heater on an upper surface of the porous match plate, the heater configured to control a temperature of the pusher; an airflow input port on the heater, the airflow input port configured to provide airflow to the plurality of holes; and a variable flow tunnel configured to transport the airflow between the airflow input port and the heater such that a length of the variable flow tunnel between the airflow input port and the heater is variable as the airflow passes through the variable flow tunnel, through the plurality of holes, and through a separated space between the test tray and the pusher body in combination with all other elements in claim 16.

Regarding claims 17-20, the claims are allowed as they further limit allowed claim 16.

Saito US 2006/0181265 A1 relates to an electronic device testing apparatus for conducting tests on semiconductor integrated circuit elements and a variety of other electronic devices, and particularly relates to an electronic device testing apparatus capable of applying a suitable pressure force to any electronic devices at the time of the tests. 
Cho et al. US 2016/0061884 A1 relates to a contact structure for a test handler for electrically testing a semiconductor device, comprising: a base body configured to be driven by a driving unit; at least one first pusher assembly arranged on the base body and configured to push and cool the semiconductor device; and at least one second pusher assembly arranged on the base body and configured to push and heating the semiconductor device.
Hashimoto CN 101107723 A relates to the rate of variation of the current of the power supplied to a Peltier element is limited by using pulse width control means for controlling the increase/decrease of the pulse width of a pulse signal so that the variation of the temperature of the Peltier element does not exceed a predetermined temperature gradient and switching means for controlling the on/off of the drive current supplied to the Peltier element according to the pulse signals having a pulse width controlled by the pulse width control means. With this, sharp variation of the expansion/contraction coefficient of each portion of the Peltier element is suppressed, and the stress applied to the Peltier element can be reduced. Consequently, a long life of the Peltier element can be ensured.
These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858